Title: From John Adams to Thomas Truxtun, 30 November 1802
From: Adams, John
To: Truxtun, Thomas



Dear Sir
Nov 30. 1802

I have many apologies to make for omitting so long to acknowledge the receipt of your obliging favour of the 10 of July— The copy you have done me the honor to present to me, of the medal voted by Congress, and executed according to my directions, to the Secretary of the Navy, I accept with great pleasure, not only from a personal regard to the giver, but because I esteem every laurel bestowed upon you for the glorious actions of the first of March 1800 as an honor done to our beloved country—From both of those motives, I have been highly gratified, with the honor the Gentlemen of Sloydas coffee house have done themselves, in the handsome acknowledgement they have made of their obligations to you. I regret that the artist had not completed the medal in season, that I might have had the satisfaction of presenting it to an officer, who had so greatly deserved it. And I lament still more that I had not the power of promoting merit to its just  in the Navy, that of an Admiral—The Council which Themisticles gave to Athens, Pompey to Rome, Cromwell to England, De Witt to Holland, and Colbert to France, I have always given, and shall continue to give to my Countrymen—That as the great questions of Commerce and power between Nations and Empires, must be decided by a military marine, and war and peace are determined at Sea, all reasonable encouragement should be given to a navy—The trident of Neptune is the sceptre of the world—
With sincere esteem and / Affection I have to honor/  to be sir, your friend / and Servant
John Adams